DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 17/062,345, filed on 10/02/2020. Claims 1-20 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/062,345, filed 10/02/2020 is a continuation of Application 17/061,611, filed 10/02/2020. Application 17/061,611 Claims Priority from Provisional Application 62/956,098, filed 12/31/2019.

Information Disclosure Statement

4.	The information disclosure statements (IDS) filed on 04/19/2021 and 11/18/2021 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections

5.	Claims 1, 10, and 16 are objected to because of the following informalities: typographical errors. 
Claims 1/10/16 each recite “determining, by the computing device, a list of dispatch waiting times corresponding to the list of driver candidates, wherein each of the list of dispatch waiting time indicates a latency between when the trip request is obtained by the computing device.” Claims 1/10/16 should recite “determining, by the computing device, a list of dispatch waiting times corresponding to the list of driver candidates, wherein each of the list of dispatch waiting times indicates a latency between when the trip request is obtained by the computing device.” Appropriate correction is required. 

Claims 1/10/16 each recite “accept input comprising at least one of the following: the price, information of the driver candidate, and information the rider.” Claims 1/10/16 should recite “accept input comprising at least one of the following: the price, information of the driver candidate, and information of the rider.” Appropriate correction is required. 

Claims 1/10/16 recite “determining, by the computing device, a list of dispatch waiting times corresponding to the list of driver candidates, wherein each of the list of dispatch waiting time indicates a latency between when the trip request is obtained by the computing device and when the trip request is accepted by a corresponding driver” and subsequently recites “generate output comprising the acceptance probability for the driver candidate to accept the trip request.” The terms “driver candidate” and “driver” are used interchangeably throughout the claims. Consistent terminology should be used to refer to the same term. Appropriate correction is required.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claim 1 recites the limitation “a list of dispatch waiting times” and subsequently recites the phrase “each of the list of dispatch waiting time.” The phrases “a list of dispatch waiting times” and “each of the list of dispatch waiting time” render the claim scope ambiguous because the claim shifts from singular “a list” to plural “each of the list” and also shifts from plural “dispatch waiting times” to singular “dispatch waiting time” rendering unclear whether the claim requires a single list, a plurality of lists, a single dispatch waiting time or a plurality of dispatch waiting times. Furthermore, there is a lack of antecedent basis for the limitation “the list of dispatch waiting time” in the claim, which renders this claim indefinite. For examination purposes, the limitation “each of the list of dispatch waiting time” is interpreted as reading “each of the dispatch waiting times.” Independent claims 10 and 16 recite similar limitations as those discussed above and are therefore found indefinite. Appropriate correction is required.

9.	Claim 1 recites the limitation “a list of driving candidates” and subsequently recites the phrase “for each of the list of driver candidates.” The phrases “a list of driving candidates” and “for each of the list of driver candidates” render the claim scope ambiguous because the claim shifts from singular “a list” to plural “each of the list” rendering unclear whether the claim requires a single list or a plurality of lists. For examination purposes, the limitation “for each of the list of 

10.	Claim 3 recites the limitation “for each of the list of driver candidates.” The phrase “for each of the list of driver candidates” renders the claim scope ambiguous because independent claim 1 introduced “a list of driver candidates” (singular) and claim 3 shifts to plural “each of the list” rendering unclear whether the claim requires a single list or a plurality of lists. For examination purposes, the limitation “for each of the list of driver candidates” is interpreted as reading “for each of the driver candidates.” Dependent claims 12 and 18 recite similar limitations as those discussed above and are therefore found indefinite. Appropriate correction is required.

11.	Claim 7 recites the limitation “wherein the second dispatch waiting time is right next to the first dispatch waiting time in the list of dispatch waiting times” renders the claim scope ambiguous because the usage of the phrase “right next to” makes it unclear as to what “wherein the second dispatch waiting time is right next to the first dispatch waiting time in the list of dispatch waiting times” refers to. It is unclear whether this refer to a position in a queue, a visual aspect in a graphical user interface, or a numerical order. Therefore, rendering the claim scope unascertainable. Dependent claim 15 recites similar limitations as those discussed above and is therefore found indefinite. Further clarification and appropriate correction is required.
 
12.	Claim 9 recites the limitation “wherein the second acceptance probability is right next to the first acceptance probability in the list of acceptance probabilities” renders the claim scope ambiguous because the usage of the phrase “right next to” makes it unclear as to what “wherein the second acceptance probability is right next to the first acceptance probability in the list of acceptance probabilities” refers to. It is unclear whether this refer to a position in a queue, a visual 

13.	Claims 2-9 depend from claim 1 and therefore inherit the §112(b) deficiencies of claim 1. Claims 11-15 depend from claim 10 and therefore inherit the §112(b) deficiencies of claim 10. Claims 17-20 depend from claim 16 and therefore inherit the §112(b) deficiencies of claim 16.

Claim Rejections - 35 USC § 101

14.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

16.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-9), system (claims 10-15), and non-transitory computer-readable storage medium (claims 16-20) are directed to at least one potentially eligible category of subject matter (i.e., process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the identifying, determining, determining, and determining steps, and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- obtaining, by a computing device of a ridesharing platform, a trip request for a rider, the trip request comprising a price (The “obtaining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” The “obtaining” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- identifying, by the computing device, a list of driver candidates to match with the trip request (The “identifying” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the 
- determining, by the computing device, a list of dispatch waiting times corresponding to the list of driver candidates, wherein each of the list of dispatch waiting time indicates a latency between when the trip request is obtained by the computing device and when the trip request is accepted by a corresponding driver (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); 
- determining, by the computing device, a list of acceptance probabilities corresponding to the list of driver candidates based on a machine-learning classifier trained to, for each of the list of driver candidates, accept input comprising at least one of the following: the price, information of the driver candidate, and information the rider, and generate output comprising the acceptance probability for the driver candidate to accept the trip request (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); and 
- determining, by the computing device, an estimated waiting time or an estimated matching probability for the trip request based on the list of dispatch waiting times and the list of acceptance probabilities (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing 
Considered together, these steps set forth an abstract idea of managing ridesharing interactions between drivers and riders, which falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. Independent claims 10 and 16 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claims 1 and 10 recite the additional elements of a computing device of a ridesharing platform (claim 1); and one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors (claim 10). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Even if the “obtaining” and “generate output” steps are evaluated as additional elements, these steps amount at most to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. With respect to the “machine learning classifier” (claims 1, 10, and 16), even though these claims recite use of a machine learning classifier, the use of the “machine learning classifier” was interpreted as more than an algorithm, the use of at least one model would be a general link to technology and it would simply apply the abstract idea at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 10, and 16 recite the additional elements of a computing device of a ridesharing platform (claim 1); and one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, (claim 10). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions The computing system 102 may include one or more processors (e.g., a digital processor, an analog processor, a digital circuit designed to process information, a central processing unit, a graphics processing unit, a microcontroller or microprocessor, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information)…”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Even if the steps for obtaining and generate output steps are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Next, when the “machine learning classifier” recited in claims 1, 4-5, 10, 13, 16, and 19 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Additionally, when the “machine learning classifier” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, 11-15, and 17-20 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claims 2/11/17 recite the limitation transmitting the estimated waiting time or the estimated matching probability for the trip request to a terminal device associated with the rider, and claims 3/12/18 recite the limitation wherein the determining a list of dispatch waiting times corresponding to the list of driver candidates comprises: for each of the list of driver candidates, determining a dispatch waiting time based on a minimum dispatch waiting time, an additional dispatch waiting time, and the corresponding driver candidate's position in the list, which are details directly in support of the commercial ride-sharing transaction. Dependent claims 6/14/20 recite the limitation providing a configuration option for the rider to set either a preferred waiting time or a preferred matching probability, which are details directly in support of the commercial ride-sharing transaction, and “determining” steps that can be performed mentally. The other dependent claims have been evaluated as well, but similar to dependent claims 2-3, 6, 11-12, 14, 17-18, and 20 recite a terminal device. The terminal device, as noted in paragraph [0041] of the Specification, “The computing devices 104 and 106 may be implemented on or as various devices such as a mobile phone, tablet, server, desktop computer, laptop computer, etc.”, and therefore merely invokes the elements of a generic computer which, as discussed above, is not enough to integrate the abstract idea into a practical application or add significantly more.  
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21.	Claims 1-2, 4-5, 10-11, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al., Pub. No.: US 2019/0206008 A1, [hereinafter Dutta], in view of Li et al., Pub. No.: US 2018/0032928 A1, [hereinafter Li].

As per claim 1, Dutta teaches a computer-implemented method for ridesharing (paragraph 0006, discussing systems, methods, and computer readable storage media that assign ride requests; paragraph 0038: “transportation service system 1002 may be a network-comprising: 

obtaining, by a computing device of a ridesharing platform, a trip request for a rider (paragraph 0001: “many transportation systems allow a rider to request a ride via an application implemented on an electronic device, such as a mobile device.”; paragraph 0042, discussing that the transportation system can receive, by way of the server(s) 104, ride requests sent by the rider devices associated with the riders [i.e., This shows that a trip request is received]; paragraph 0046, discussing that the rider devices include client devices that allow users of the devices (e.g. riders) to submit ride requests to the servers(s); paragraph 0048, discussing that  term “ride request” refers to the submission of a request for a ride by a user of a client device implementing a ride request application; paragraph 0069);

identifying, by the computing device, a list of driver candidates to match with the trip request (paragraph 0001: “In response to the ride request, the transportation system may detect which participating drivers are available to transport the rider.”; paragraph 0035: “the system manager will assign ride requests to those drivers who are more likely to accept the requests”; paragraph 0048: “the system manager 108 more generally considers several available drivers when matching a ride request and operates to determine which of those drivers should be matched to the request.” [i.e., This shows that driver candidates to match with the trip request are identified]; paragraph 0049: “the system manager 108 identifies one or more drivers available to fulfill a ride request”; paragraph 0090: “the system manager 108 may identify four drivers near the pick-up location associated with the ride request (e.g., within a distance threshold or travel time threshold of the pick-up location) as available drivers to fulfill the ride request.”);

determining, by the computing device, a list of dispatch waiting times corresponding to the list of driver candidates, wherein each of the list of dispatch waiting time indicates a latency between when the trip request is obtained by the computing device and when the trip request is accepted by a corresponding driver (paragraph 0039, discussing that the expected time-to-arrival can further be based on an approximated amount of delay time associated with waiting for the first driver to respond, or re-assigning the request to a new driver. In addition, the expected time-to-arrival can also be based on an approximated amount of time for a reassigned driver to arrive at a pickup location after an initial driver rejects a ride request. For example, the term “alternate estimated time-to-arrival” refers to the estimated time-to-arrival associated with a re-assigned driver to whom the ride request may be re-assigned upon rejection by the previously assigned driver; paragraph 0057, discussing that the system manager 108 then determines the expected time-to-arrival associated with the first driver. In one or more embodiments, the system manager 108 determines the expected time-to-arrival based on the acceptance probability of the first driver, the estimated time-to-arrival for the first driver, and the alternate estimated time-to-arrival associated with the re-assigned driver. In one or more embodiments, the system manager further determines the expected time-to-arrival based on system delays (e.g., time required to notify the first driver of the ride request, time the system manager will wait for a response from the first driver,…, etc.) [i.e., This shows that the dispatch waiting time indicates a latency between when the trip request is obtained and when the trip request is accepted by a corresponding driver]. The system manager may then assign the ride request to the first driver based on the determined expected time-to-arrival. In other words, the closest driver may not be assigned the ride request if the expected time-to-arrival associated with the closest driver is undesirable as compared to the expected time-to-arrival values associated with the other drivers (e.g., second closest driver and/or third closest driver); paragraph 0087, discussing that the lapse_time may include, but is not limited to, the time needed to notify a driver of a ride request, the time the system manager will wait for a response from the driver assigned to the ride);
determining, by the computing device, a list of acceptance probabilities corresponding to the list of driver candidates based on a machine-learning classifier trained to, for each of the list of driver candidates, accept input comprising at least one of the following: the price, information of the driver candidate, and information the rider, and generate output comprising the acceptance probability for the driver candidate to accept the trip request (paragraph 0025, discussing that the system manager can determine the probability that the driver will accept the ride request using a trained machine learning model [i.e., This shows that acceptance probabilities are determines based on a machine-learning classifier]. For example, the system manager trains a machine learning model using training data that includes sets of features associated with past ride requests that were accepted or rejected [i.e., trained to accept input]; paragraph 0026, discussing that the system manager determines a driver's average accept rate over a previous time period; paragraph 0030, discussing that the system manager avoids assigning a ride request to a driver that will not be interested in accepting the ride request. Thus, the system manager more efficiently matches drivers to ride requests. To illustrate this advantage, there may be a primary driver who is closest to the pick-up location of a ride request and a secondary driver who is second closest to the pick-up location. Further, the primary driver may have a low acceptance probability, while the secondary driver has a high acceptance probability [i.e., This shows that a list of acceptance probabilities corresponding to the list of driver candidates is determined]; paragraph 0063: “For illustration purposes, driver_A 306 has a low probability of acceptance for both ride requests while driver_B 308 and driver_C 310 both have very high probabilities of acceptance for both requests.”; paragraph 0044, discussing that the server(s) 104 can collect and store information regarding both drivers and riders [i.e., information of the driver candidate and information of the rider]. paragraph 0085, discussing that the system manager uses the trained machine learning model to determine the acceptance probability of a driver identified as the first driver for a current ride request. In particular, the system manager applies a set of features 502 associated with a current ride request to the trained machine learning model 504. In one or more embodiments, the set of and

determining, by the computing device, an estimated waiting time or an estimated matching probability for the trip request based on the list of dispatch waiting times and the list of acceptance probabilities (paragraph 0027, discussing that the system manager uses the acceptance probability corresponding to a driver to determine an expected time-to-arrival for a ride request. More particularly, the probability that a driver assigned to a ride request will accept the request provides the complementary probability that the driver will reject the ride request and, therefore, the probability that the time between request and pickup will increase due to delays associated with the rejection. Therefore, a higher probability of acceptance results in a lower expected time-to-arrival because the probability of experiencing extra time delays due to a rejection is low. Conversely, a lower probability of acceptance results in a higher expected time-to-arrival [i.e., using the acceptance probabilities to determine an expected time-to-arrival for a ride request suggests determining an estimated waiting time based on the list of acceptance probabilities]; paragraph 0032, discussing that the system manager accounts for driver acceptance probabilities to optimize request-to-pickup times, vehicle resources, and computational resources; paragraph 0038, discussing that the term "expected time-to-arrival" refers to the approximate time that will elapse between the submission of a ride request and the arrival of a driver at the pick-up location (i.e. the expected request-to-pick-up time). In particular, the expected time-to-arrival can include an approximated amount of time for a driver to arrive at a pick-up location when factoring in the probability of a rejected ride request. Indeed, the expected time-to-arrival can be based in part on 

While Dutta teaches obtaining a trip request for a rider (paragraphs 0042, 0046), it does not explicitly teach that the trip request comprises a price. However, Li in the analogous art of  transportation service scheduling systems teaches this concept. Li teaches:

the trip request comprising a price (paragraph 0075, discussing that the information related to transport capacity scheduling (also referred to as the “scheduling related information”) may be acquired…Exemplary scheduling related information may include but is not limited to order information, user information,…, the like, or any combination thereof. The order information may include time information of an order (e.g., a departure time, a wait time, etc.), type information 

Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Li is directed towards a transport capacity scheduling method and system. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dutta with Li because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Dutta to include Li’s feature for including a trip request comprising a price, in the manner claimed, would serve the motivation of offering a flexible and practical mechanism of transport capacity scheduling, balancing transport supply and demand, meeting common needs of both supplier and demander, and further improving user experience (Li at paragraph 0003); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Dutta-Li combination teaches the method of claim 1, Dutta further teaches further comprising: transmitting the estimated waiting time or the estimated matching probability for the trip request to a terminal device associated with the rider (paragraph 0038, discussing that the term "expected time-to-arrival" refers to the approximate time that will elapse between the submission of a ride request and the arrival of a driver at the pick-up location. In particular, the expected time-to-arrival can include an approximated amount of time for a driver to arrive at a pick-up location…; paragraph 0039, discussing that the expected time-to-arrival can further be based on an approximated amount of delay time associated with waiting for the first driver to respond;  paragraph 0043, discussing that the transportation system may display, to the rider, the assigned driver's position as the driver travels to the pick-up location; paragraph 0044, discussing that the server(s) 104 may also communicate the ride assignments and any associated information (e.g., the expected time-to-arrival) to the rider devices 116a-116n associated with the respective ride requests [i.e., This shows that the estimated waiting time is transmitted to a terminal device associated with the rider]; paragraphs 0027, 0057).

As per claim 4, the Dutta-Li combination teaches the method of claim 1. Dutta further teaches further comprising: training the machine-learning classifier based on a plurality of features of each of a plurality of historical trip requests (paragraph 0025, discussing that the system manager can determine the probability that the driver will accept the ride request using a trained machine learning model. For example, the system manager trains a machine learning model using training data that includes sets of features associated with past ride requests that were accepted or rejected [i.e., This shows that the machine-learning classifier is trained based on a plurality of features of each of a plurality of historical trip requests]. Once trained, the system manager applies a set of features associated with a current ride request to the trained model to determine the probability that a driver will accept the current ride request; paragraph 0103, discussing that the system manager trains a machine learning model to determine an expected time-to-arrival using a set of features associated with past ride requests; paragraphs 0081, 0085, 0105),
the plurality of features comprising at least one of the following: trip attributes of the historical trip request comprising a rider-specified price; information of a driver of the historical trip request; information of a rider of the historical trip request (paragraph 0081, discussing that the system manager 108 trains a machine learning model to determine an acceptance probability using a set of features associated with past ride requests… The set of features may comprise any appropriate feature found to impact a given driver's probability of acceptance; paragraph 0082, discussing that examples of features include the exponentially weighted mean accept rate of the driver, the estimated time-to-arrival of the driver, the estimated time-to-arrival of the next nearest driver, the number of recent accepts by the driver, the number of recent lapses or rejections by the driver, the latitude and longitude of the pick-up location associated with the ride request, the hour of the day, the day of the week, a primetime bonus (e.g., driver/rider incentives) associated with the ride request, the rating of the rider associated with the request, and/or whether or not the driver is in destination mode [i.e., This shows that plurality of features comprising at least one of the following: trip attributes of the historical trip request comprising a rider-specified price; information of a driver of the historical trip request; information of a rider of the historical trip request]; paragraphs 0103, 0104); and 

wherein each of the plurality of historical trip requests comprises a label indicating whether the historical trip request is accepted (paragraph 0025, discussing that the system manager can determine the probability that the driver will accept the ride request using a trained machine learning model. For example, in one or more embodiments, the system manager trains a machine learning model using training data that includes sets of features associated with past ride requests that were accepted or rejected; paragraph 0026, discussing that the system manager can access historical data associated with prior ride acceptances and rejections for a given driver; paragraph 0082).

As per claim 5, the Dutta-LI combination teaches the method of claim 1. Dutta further teaches further comprising: training the machine-learning classifier as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN) (paragraph 0025, discussing that the system manager can determine the probability that the driver will accept the ride request using a trained machine learning model. For example, the system manager trains a machine learning model using training data that includes sets of features associated with past ride requests that were accepted or rejected; paragraph 0081, discussing that the system manager trains a machine learning model to determine an acceptance probability using a set of features associated with past ride requests. In one or more embodiments, the machine learning model comprises a gradient boosted decision tree classifier. In one or more alternative embodiments, the machine learning model comprises any other appropriate classifier (e.g., a logistic regression classifier, a support vector machine, classifiers based on nearest neighbor methods, boosting classifiers, decision trees, random forests, neural networks, etc.). The set of features may comprise any appropriate feature found to impact a given driver's probability of acceptance…; paragraphs 0022, 0088).

Claims 10 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10 Dutta teaches a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, the one or more non-transitory computer-readable memories storing instructions (paragraph 0097: “a non-transitory computer readable storage medium can comprise instructions that, when executed by one or more processors, cause a computing device to perform the acts of FIG. 5B. In still further embodiments, a system can perform the acts of FIG. 5B.”; paragraph 0129: “The computing device 900 includes a storage device 906 for storing data or instructions. As an example, and not by way of limitation, the storage device 906 can include a non-transitory storage medium described above.”) and as non-transitory computer-readable storage medium storing instructions (paragraphs 0097, 0117, 0129).

Claims 11 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 13 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

22.	Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Li, in further view of Marueli et al., Pub. No.: US 2018/0124207 A1, [hereinafter Marueli].

As per claim 3, the Dutta-Li combination teaches the method of claim 1. Dutta further teaches wherein the determining a list of dispatch waiting times corresponding to the list of driver candidates comprises: for each of the list of driver candidates, determining a dispatch waiting time based on a minimum dispatch waiting time, and an additional dispatch waiting time (paragraph 0039, discussing that the expected time-to-arrival can further be based on an approximated amount of delay time associated with waiting for the first driver to respond, or re-assigning the request to a new driver. In addition, the expected time-to-arrival can also be based on an approximated amount of time for a reassigned driver to arrive at a pickup location after an initial driver rejects a ride request. For example, the term “alternate estimated time-to-arrival” refers to the estimated time-to-arrival associated with a re-assigned driver to whom the ride request may be re-assigned upon rejection by the previously assigned driver [i.e., This shows that a dispatch waiting time is determined based on a minimum dispatch waiting time, and an additional dispatch waiting time]; paragraph 0057, discussing that the system manager then determines the expected time-to-arrival associated with the first driver. The system manager determines the expected time-to-arrival based on the acceptance probability of the first driver, the estimated time-to-arrival for 

While the Dutta-Li combination teaches determining a dispatch waiting time, it does not explicitly teach that the dispatch waiting time is based on the corresponding driver candidate's position in the list. However, Marueli in the analogous art of passenger request fulfillment systems teaches this concept. Marueli teaches: 

determining a dispatch waiting time based on the corresponding driver candidate's position in the list (paragraph 0002: “A transportation service may utilize a plurality of drivers that fulfill passenger requests for transportation”; paragraph 0065, discussing that when a driver is placed in a queue the driver is placed at the bottom of the queue and must wait behind all other drivers that entered the queue prior to the driver; paragraph 0067, describes a position in the queue that is expected to result in a wait time of 20 minutes before the driver reaches the top of the queue or receives a transportation request, and that the driver may be placed in a position in the queue that is expected to result in 10 minutes of waiting time before the driver receives a transportation request [i.e., This shows that the dispatch waiting time is based on the driver candidate's position in the list]…; paragraph 0070, discussing that the backend server  dynamically calculates the queue position for a driver based on a determined queue credit when the driver enters the queue or requests entry to the queue…In some embodiments, the backend server dynamically estimates the expected queue position for the driver in response to an inquiry 

The Dutta-Li combination describes features related to  transportation matching. Marueli is directed towards a system and method for fulfilling passenger requests for transportation. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Dutta-Li combination with Marueli because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Dutta-Li combination to include Marueli’s feature for determining a dispatch waiting time based on the corresponding driver candidate's position in the list, in the manner claimed, would serve the motivation of facilitating the efficient pairing of passengers and driver (Marueli at paragraph 0002); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 18  recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
23.	Claims 6-7, 9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Li, in further view of Haque et al., Pub. No.: US 2019/0051174 A1, [hereinafter Haque].

As per claim 6, the Dutta-Li combination teaches the method of claim 1. Dutta further teaches further comprising: providing, by the computing device, a configuration option for the rider to set either a preferred waiting time or a preferred matching probability (paragraph 0042, discussing that the transportation system may collect and manage information regarding subscribers to the transportation system (e.g., preference information,…, payment information, etc.); paragraph 0051, discussing that the system manager identifies the first driver based on alternative or additional factors, such as a rider preference; paragraph 0079, discussing that the actual time within which a driver arrives at the pick-up location is within an acceptable range of the expected time-to-arrival regardless of whether the first assigned driver accepts or rejects the ride request. An acceptable range can be system defined, user defined, driver defined [i.e., allowing a user to set an acceptable range of the expected time-to-arrival suggests providing a configuration option for the rider to set either a preferred waiting time or a preferred matching probability], and/or dynamically defined based on the transportation system's load. For instance, an acceptable range can be between plus or minus 10 seconds, 30 seconds, one minute, three minutes, or more depending on a particular setting...; paragraph 0091),

in response to the preferred waiting time being set, the determining an estimated waiting time or an estimated matching probability for the trip request comprises: determining the estimated waiting time as the preferred waiting time (paragraph 0091, discussing that the system manager 108 determines the value of alternate ETA without using the estimated time-to-arrival values for any nearby drivers. Under this approach, the system manager assigns the value of  and

determining the estimated matching probability based on the list of dispatch waiting times (paragraph 0038, discussing that the expected time-to-arrival can include an approximated amount of time for a driver to arrive at a pick-up location when factoring in the probability of a rejected ride request. Indeed, the expected time-to-arrival can be based in part on an acceptance probability associated a potential driver when applied to an estimated time-to-arrival for the potential driver…; paragraph 0057, discussing that the system manager then determines the expected time-to-arrival associated with the first driver…The system manager determines the expected time-to-arrival based on the acceptance probability of the first driver, the estimated time-to-arrival for the first driver, and the alternate estimated time-to-arrival associated with the re-assigned driver. In one or more embodiments, the system manager further determines the expected time-to-arrival based on system delays (e.g., time required to notify the first driver of the ride request, time the system manager 108 will wait for a response from the first driver,…, etc.). The system manager may then assign the ride request to the first driver based on the determined expected time-to-arrival. In other words, the closest driver may not be assigned the ride request if the expected time-to-arrival associated with the closest driver is undesirable as compared to the expected time-to-arrival values associated with the other drivers (e.g., second closest driver and/or third closest driver; paragraph 0063, discussing that a rider/driver pairing may be less favorable than another rider/driver pairing and result in a higher likelihood of rejection; paragraph 0064, discussing that the system manager optimizes assignment of rides based on which rider/driver pairings provide the lowest weighted sum total expected time-to-arrival value in which and 

determining the estimated waiting time based on the list of dispatch waiting times, and the list of acceptance probabilities (paragraph 0027, discussing that the system manager uses the acceptance probability corresponding to a driver to determine an expected time-to-arrival for a ride request. More particularly, the probability that a driver assigned to a ride request will accept the request provides the complementary probability that the driver will reject the ride request and, therefore, the probability that the time between request and pickup will increase due to delays associated with the rejection. Therefore, a higher probability of acceptance results in a lower expected time-to-arrival because the probability of experiencing extra time delays due to a rejection is low. Conversely, a lower probability of acceptance results in a higher expected time-to-arrival [i.e., using the acceptance probabilities to determine an expected time-to-arrival for a ride request suggests determining the estimated waiting time based on the list of acceptance probabilities]; paragraph 0032, discussing that the system manager accounts for driver acceptance probabilities to optimize request-to-pickup times, vehicle resources, and computational resources; paragraph 0038, discussing that the term "expected time-to-arrival" refers to the approximate time that will elapse between the submission of a ride request and the arrival of a driver at the pick-up location (i.e. the expected request-to-pick-up time). In particular, the expected time-to-arrival can include an approximated amount of time for a driver to arrive at a pick-up location when factoring in the probability of a rejected ride request. Indeed, the expected time-to-arrival can be based in part on an acceptance probability associated a potential driver when applied to an estimated time-to-arrival for the potential driver…; paragraph 0039, discussing that the expected time-to-arrival can further be based on an approximated amount of delay time associated with waiting for the first driver to respond [i.e., This shows that the estimated waiting time is based on the list of dispatch waiting times]; paragraph 0057, discussing that the system  and

While Dutta teaches determining the estimated waiting time based on the acceptance probability (paragraph 0027), Dutta does not explicitly teach determining the estimated matching probability based on the preferred waiting time, and the list of acceptance probabilities; in response to the preferred matching probability being set, the determining an estimated waiting time or an estimated matching probability for the trip request comprises: determining the estimated matching probability as the preferred matching probability; and determining the estimated waiting time based on the preferred matching probability. Li in the analogous art of transportation service scheduling systems teaches: 

determining the estimated matching probability based on the preferred waiting time, and the list of acceptance probabilities (paragraph 0068, discussing that the passenger interface and the driver interface may receive information sent by the passenger terminal device and the driver terminal device, respectively…The service receiving information may be information indicating that a user accepts an order, information indicating that the user cancels an order, information indicating that the user accepts an order successfully, information indicating that the user fails to accept an order, etc. The information of user habit/preference may be a passenger's preference for a driver, a wait time that a user can tolerate [i.e., a wait time that a user can tolerate corresponds to the preferred waiting time]; paragraph 0084, discussing that the order request information of the passenger may include but is not limited to a departure location, a departure time, an expected arrival time, an acceptable wait time...The preference information of the passenger may include but is not limited to preference for a vehicle type,…, preference for a wait 

in response to the preferred matching probability being set, the determining an estimated waiting time or an estimated matching probability for the trip request comprises: determining the estimated matching probability as the preferred matching probability (paragraph 0017, discussing that matching degree of a service provider and a service requester may be calculated using a matching algorithm according to the demand information of the service requester and the vehicle state information. The service provider and the service requester may be matched according to the matching degree. It will be appreciated that, in the matching process, the matching indexes may be not limited to the vehicle state information, but may include other matching indexes. Exemplary the other indexes may include a distance between the location of a user and departure location of an order, a driving time cost from the location of a user to the departure location of an order, an expected income of an order,…, a user habit/preference,…, other indexes, the like, or any combination thereof. The user habit/preference may include but is not limited to a preference of a service requester for departure locations, destinations, departure times, a preference of a service requester for users, an acceptable wait time for a service requester,…, order-grabbing characteristics of a user, a number of grabbing orders of a user, a number of successfully grabbing orders of a user, a transaction volume, a rate of successfully grabbing orders of a user, a transaction rate, the like, or any combination thereof; paragraph 0224, discussing that the matching degree of a service provider and a service requester may be calculated using a matching algorithm according to the demand information of the service requester and the vehicle state information. The service provider and the service requester may be matched according to the matching degree. It will be appreciated that, in the matching process, the matching indexes may be not limited to the vehicle state information, but may include other matching indexes. Exemplary the other indexes may include a user habit/preference…The user habit/preference may include but is not limited to a preference of a service requester for departure locations, destinations,…, order-grabbing characteristics of a user, a number of grabbing orders of a user, a number of successfully grabbing orders of a user, a transaction volume, a rate of successfully 

Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Li is directed towards a transport capacity scheduling method and system. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dutta with Li because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Dutta to include Li’s features for determining the estimated matching probability based on the preferred waiting time, and the list of acceptance probabilities; and in response to the preferred matching probability being set, the determining an estimated waiting time or an estimated matching probability for the trip request comprises: determining the estimated matching probability as the preferred matching probability, in the manner claimed, would serve the motivation of offering a flexible and practical mechanism of transport capacity scheduling, balancing transport supply and demand, meeting common needs of both supplier and demander, and further improving user experience (Li at paragraph 0003); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

determining the estimated waiting time based on the preferred matching probability. However, Haque in the analogous art of transportation matching system teaches this concept (paragraph 0014, discussing a dynamic transportation matching system for matching requestors (e.g., riders) and providers; paragraph 0017, discussing that various embodiments may also use mapping information to map the projected location onto routes that are used to calculate estimated time of arrival (ETA) from the provider's current location or projected location to the requestor's location. The ETA may then be used to calculate a matching score for a provider; paragraph 0024, discussing that the dynamic transportation matching system can associate timing delays in determining matching scores; paragraph 0041, discussing that the ETAs would be used to calculate a matching score, and the provider selected to fulfill the request may be based on each provider's matching score).

The Dutta-Li combination describes features related to  transportation matching. Haque is directed towards a transportation system and method. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Dutta-Li combination with Haque because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Dutta-Li combination to include Haque’s feature for determining the estimated waiting time based on the preferred matching probability, in the manner claimed, would serve the motivation of more accurately matching the requestor with the provider that will result in a more efficient and/or faster pick-up time to the requestor (Haque at paragraph 0014); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, the Dutta-Li-Haque combination teaches the method of claim 6. Dutta further teaches wherein the determining the estimated matching probability based on the list of dispatch waiting times, comprises: identifying, from the list of dispatch waiting times, a first dispatch waiting time and a second dispatch waiting time, wherein the second dispatch waiting time is right next to the first dispatch waiting time in the list of dispatch waiting times (paragraph 0039, discussing that the expected time-to-arrival can further be based on an approximated amount of delay time associated with waiting for the first driver to respond [i.e., dispatch waiting time], or re-assigning the request to a new driver. In addition, the expected time-to-arrival can also be based on an approximated amount of time for a reassigned driver to arrive at a pickup location after an initial driver rejects a ride request. For example, the term “alternate estimated time-to-arrival” refers to the estimated time-to-arrival associated with a re-assigned driver to whom the ride request may be re-assigned upon rejection by the previously assigned driver; paragraph 0057, discussing that the system manager then determines the expected time-to-arrival associated with the first driver...In one or more embodiments, the system manager further determines the expected time-to-arrival based on system delays (e.g., time required to notify the first driver of the ride request, time the system manager will wait for a response from the first driver,…, etc.). The system manager may then assign the ride request to the first driver based on the determined expected time-to-arrival. In other words, the closest driver may not be assigned the ride request if the expected time-to-arrival associated with the closest driver is undesirable as compared to the expected time-to-arrival values associated with the other drivers (e.g., second closest driver and/or third closest driver) [i.e., This shows that a first dispatch waiting time and a second dispatch time are identified]; paragraph 0087, discussing that the lapse_time may include, but is not limited to, the time needed to notify a driver of a ride request, the time the system manager will wait for a response from the driver assigned to the ride),

wherein the determining the estimated matching probability based on the preferred waiting time, and the list of acceptance probabilities comprises: identifying, from the list of dispatch waiting times, a first dispatch waiting time smaller than the preferred waiting time and a second dispatch waiting time greater than the preferred waiting time, determining a first matching probability and a second matching probability respectively corresponding to the first dispatch waiting time and the second dispatch waiting time; and determining the estimated matching probability based on the first matching probability and the second matching probability. However, Li in the analogous art of transportation service scheduling systems teaches these concepts. Li teaches:

wherein the determining the estimated matching probability based on the preferred waiting time, and the list of acceptance probabilities comprises: identifying, from the list of dispatch waiting times, a first dispatch waiting time smaller than the preferred waiting time and a second dispatch waiting time greater than the preferred waiting time, wherein the second dispatch waiting time is right next to the first dispatch waiting time in the list of dispatch waiting times (paragraph 0155, discussing that the selection may be made by comparing a threshold with a probability and/or likelihood of accepting an order and/or a probability and/or likelihood of acceptance by a user. For example, a threshold of the probability may be preset as 0.90. A user or an order with a probability and/or likelihood higher than the threshold may be regarded as being an order or a user with a relatively high probability; paragraph 0215, discussing that for an existing order, at least one user that can accept the order may be selected based on the order information. The order information may include but is not limited to a transmission time of the order, an order number, a departure location, a destination, a departure time, a arrival time, an acceptable wait time,…, order sending conditions by the consumer, the like, or any combination thereof. In addition, the order information may further include other information related to the order, e.g., profile information of a service requester…The selection method may be a selection based on 

determining a first matching probability and a second matching probability respectively corresponding to the first dispatch waiting time and the second dispatch waiting time (paragraph 0217, discussing that the order information and the vehicle state information of the at least one user that can accept the order may be matched. A matching result may be obtained accordingly. The matching may be made by the order-user matching sub-unit 5798. More particularly, for example, demand information of a service requester (e.g., a departure time, a departure location, a destination, a travel distance, an acceptable wait time, etc.), may be obtained according to the order information. A matching degree of a service provider and a service requester may be calculated using a matching algorithm according to the demand information of the service requester and the vehicle state information. The service provider and the service requester may  and  

determining the estimated matching probability based on the first matching probability and the second matching probability (paragraph 0217, discussing that the order information and the vehicle state information of the at least one user that can accept the order may be matched. A matching result may be obtained accordingly…More particularly, for example, demand information of a service requester (e.g., a departure time, a departure location, a destination, a travel distance, an acceptable wait time, etc.), may be obtained according to the order information. A matching degree of a service provider and a service requester may be calculated using a matching algorithm according to the demand information of the service requester and the vehicle state information; paragraph 0218, discussing that a scheduling strategy may be sent to a user with a better matching result. The sending may be implemented by the scheduling module and/or the order assignment module. In some embodiments, the better matching result may be an 

Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Li is directed towards a transport capacity scheduling method and system. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dutta with Li because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Dutta to include Li’s features for identifying, from the list of dispatch waiting times, a first dispatch waiting time smaller than the preferred waiting time and a second dispatch waiting time greater than the preferred waiting time, determining a first matching probability and a second matching probability respectively corresponding to the first dispatch waiting time and the second dispatch waiting time; and determining the estimated matching probability based on the first matching probability and the second matching probability, in the manner claimed, would serve the motivation of offering a flexible and practical mechanism of transport capacity scheduling, balancing transport supply and demand, meeting common needs of both supplier and demander, and further improving user experience (Li at paragraph 0003); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element 

As per claim 9, the Dutta-Li-Haque combination teaches the method of claim 6. Dutta further teaches wherein the determining the estimated waiting time based on the list of dispatch waiting times, and the list of acceptance probabilities comprises: identifying, from the list of acceptance probabilities, a first acceptance probability smaller than the preferred matching probability and a second acceptance probability greater than the preferred matching probability, wherein the second acceptance probability is right next to the first acceptance probability in the list of acceptance probabilities (paragraph 0027, discussing that the system manager uses the acceptance probability corresponding to a driver to determine an expected time-to-arrival for a ride request. More particularly, the probability that a driver assigned to a ride request will accept the request provides the complementary probability that the driver will reject the ride request…Therefore, a higher probability of acceptance results in a lower expected time-to-arrival because the probability of experiencing extra time delays due to a rejection is low. Conversely, a lower probability of acceptance results in a higher expected time-to-arrival; paragraph 0030, discussing that the system manager avoids assigning a ride request to a driver that will not be interested in accepting the ride request. Thus, the system manager more efficiently matches drivers to ride requests. To illustrate this advantage, there may be a primary driver who is closest to the pick-up location of a ride request and a secondary driver who is second closest to the pick-up location. Further, the primary driver may have a low acceptance probability, while the secondary driver has a high acceptance probability [i.e., This shows identifying a first acceptance probability smaller than the preferred matching probability and a second acceptance probability greater than the preferred matching probability]; paragraph 0032, discussing that the system manager accounts for driver acceptance probabilities to optimize request-to-pickup times, vehicle resources, and computational resources. For example, because the secondary driver has a high 

determining a first waiting time and a second waiting time respectively corresponding to the first acceptance probability and the second acceptance probability (paragraph 0032, discussing that the system manager accounts for driver acceptance probabilities to optimize request-to-pickup times, vehicle resources, and computational resources. For example, because the secondary driver has a high probability of accepting the ride request (i.e., the ride request is a good match for the secondary driver) and is also relatively close to the pick-up location, assigning the ride request directly to the second driver may actually provide the fastest request-to-pick-up time [i.e., determining the request-to-pick-up time based on the driver acceptance probability suggests determining a first waiting time and a second waiting time respectively corresponding to the first acceptance probability and the second acceptance probability]; paragraph 0033, discussing that the system manager provides more accurate information to a rider regarding the request-to-pick-up time. For example, when a rider submits a ride request, a transportation system may provide an estimate of the time that will elapse before a driver arrives to the pick-up location to pick up the rider. Because conventional systems assume the first assigned driver will accept the ride request, the estimate becomes inaccurate when a driver rejects the request. By accounting for the possibility of rejection and associated delays into the expected time-to-arrival determination, and assigning ride requests based on that value, the system manager is able to more accurately predict and provide a time within which a driver will arrive to pick up the rider); and 

determining the estimated waiting time based on the first waiting time and the second waiting time (paragraph 0057, discussing that the system manager then determines the expected 

The Dutta-Li combination does not explicitly teach determining the estimated waiting time based on the preferred matching probability. However, Haque in the analogous art of transportation matching system teaches this concept (paragraph 0014, discussing a dynamic transportation matching system for matching requestors (e.g., riders) and providers; paragraph 0017, discussing that various embodiments may also use mapping information to map the projected location onto routes that are used to calculate estimated time of arrival (ETA) from the provider's current location or projected location to the requestor's location. The ETA may then be used to calculate a matching score for a provider; paragraph 0024, discussing that the dynamic 

The Dutta-Li combination describes features related to  transportation matching. Haque is directed towards a transportation system and method. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Dutta-Li combination with Haque because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Dutta-Li combination to include Haque’s feature for determining the estimated waiting time based on the preferred matching probability, in the manner claimed, would serve the motivation of more accurately matching the requestor with the provider that will result in a more efficient and/or faster pick-up time to the requestor (Haque at paragraph 0014); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 and 20  recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claims 15 and  recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Li, in view of Haque, in further view of Gruber et al., Pub. No.: US 2015/0348551 A1, [hereinafter Gruber].

As per claim 8, the Dutta-Li-Haque combination teaches the method of claim 7. Dutta does not explicitly teach wherein the determining the estimated matching probability based on the first matching probability and the second matching probability comprises: determining the estimated matching probability as a linear interpolation of the first matching probability and the second matching probability. Li in the analogous art of transportation service scheduling systems teaches:

wherein the determining the estimated matching probability based on the first matching probability and the second matching probability comprises: determining the estimated matching probability as an interpolation of the first matching probability and the second matching probability (paragraph 0098, discussing that the calculation module may be configured to calculate the scheduling strategy…One or more storage units may be internally integrated with/in the calculation module. The one or more storage units may be used to store acquired order information, user information, and/or a calculated scheduling strategy. The calculated scheduling strategy may be sent to the order assignment module or the scheduling module in real time or in non-real-time in order to release the scheduling information. In some embodiments, the calculation method used by the calculation module may include but is not limited to minimum-maximum normalization,…, a linear function method, a logarithmic function method,…, an interpolation method, a curve fitting method, an integral method, a differential method, a perturbation method, the like, or any combination thereof [i.e., This shows that the matching probability is determined as an interpolation of probabilities]. The information involved in the calculation may be acquired from the order information extraction module, the database, and/or 

Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Li is directed towards a transport capacity scheduling method and system. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dutta with Li because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Dutta to include Li’s feature for determining the estimated matching probability as an interpolation of the first matching probability and the second matching probability, in the manner claimed, would serve the motivation of offering a flexible and practical mechanism of transport capacity scheduling, balancing transport supply and demand, meeting common needs of both supplier and demander, and further improving user experience (Li at paragraph 0003); and further obvious because the claimed invention is merely a combination of old elements, and in the combination 

While the Dutta-Li-Haque combination teaches determining the estimated matching probability as an interpolation, it does not explicitly teach that the interpolation is linear. However, Gruber in the analogous art of estimation systems teaches this concept. Gruber teaches:

determining the estimated matching probability as a linear interpolation (paragraph 0252, discussing that the probabilities for the various candidate substrings can be determined in a variety of ways, and multiple approaches can be combined to arrive at an integrated probability (e.g., using linear interpolation or other combination mechanisms); paragraph 0260: “The results of two or more tests can be combined using known methods (e.g., linear interpolation, etc.).”; paragraph 0261).

The Dutta-Li-Haque combination describes features related to transportation matching and determining probabilities. Gruber is directed towards a system and method for estimating probabilities. Therefore they are deemed to be analogous as they both are directed towards probability estimation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Dutta-Li-Haque combination with Gruber because the references are analogous art because they are both directed to solutions for probability estimation, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services and probability estimation), and because modifying the Dutta-Li-Haque combination to include Gruber’s feature for determining the estimated matching probability as a linear interpolation, in the manner claimed, would serve the motivation of utilizing multiple approaches to arrive at an integrated probability (Gruber at paragraph 0252); and further obvious because probabilities are computed using techniques known to those with skill in the art including .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	 Tseng et al., Pub. No.: US 2021/0056657 A1 – relates to dynamic platforms for mobility on demand.
B.	Al Falasi et al., Pub. No.: US 2019/0026671 A1 – describes a device, system, and method for optimizing taxi dispatch requests.
C.	 Li et al., Pub. No.: US 2021/0118079 A1 – describes a method and system for optimizing provider computing device wait time periods associated with transportation requests.
D.	Sierra et al., Pub. No.: US 2020/0151624 A1 – describes systems and methods for remote provider pool check-in for dynamic transportation networks.
E.	Hummel et al., Pub. No.: US 2017/0200321 A1 – describes reputation systems in ride share platforms.
G.	Wynter et al., Pub. No.: US 2020/0160251 A1 – describes a method of managing the adaptive dispatching of a taxi.
H.	Spielman et al., Pub. No.: US 2021/0192663 A1 – describes a dynamic transportation matching system.
I.	Nourinejad, Mehdi, and Matthew J. Roorda. "Agent based model for dynamic ridesharing." Transportation Research Part C: Emerging Technologies 64 (2016): 117-132 – describes a model for dynamic ridesharing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683